ACCEPTED
                                                                                        03-15-00416-CV
                                                                                                6712642
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  8/31/2015 12:00:00 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-15-00416-CV

OAK MORTGAGE GROUP, INC.       §    IN THE THIRD CIRCUIT
MICHAEL H. NASSERFAR,          §
MICHAEL E. TASK                §
and,                           §
TYCORD R. GOSNAY,              §
     ,                         §    COURT OF APPEALS
     APPELLANTS',              §
                               §
                                                          FILED IN
VS.                            §                   3rd COURT OF APPEALS
                               §                        AUSTIN, TEXAS

AMERIPRO FUNDING, INC.,        §    AUSTIN, TEXAS 8/31/2015 12:00:00 AM
                                                       JEFFREY D. KYLE
                               §                            Clerk
     APPELLEE.                 §
__________________________________________________________________

                    APPELLANTS' UNOPPOSED
            MOTION TO EXTEND TIME TO FILE BRIEF
__________________________________________________________________

TO THE HONORABLE COURT:

      OAK MORTGAGE GROUP, INC. (hereinafter, when the context so

requires, referred to separately as “Oak Mortgage”), Michael H. Nasserfar,

(hereinafter, when the context so requires, referred to separately as “Nasserfar”),

Michael E. Task (hereinafter, when the context so requires, referred to separately

as “Task”), and Ty R. Gosnay (hereinafter, when the context so requires, referred

to separately as “Gosnay”) (all hereinafter referred to collectively for purposes of

this document as “Appellants”) move the Court of Appeals to extend the time for

Appellants to file Appellants' Opening Brief, and say:



APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                   PAGE 1
                                          A.

                                 INTRODUCTION

      1.     Appellants are Oak Mortgage Group, Inc., Michael H. Nasserfar,

Michael E. Task and Ty R. Gosnay. Appellee is Ameripro Funding, Inc..

      2. There is no specific deadline to file this Motion to extend time. See, Tex.

R. App 38.6(d).

      3.     This motion is unopposed.

                                          B.

                        ARGUMENT & AUTHORITIES

      4.     The Court of Appeals has the authority under Texas Rule of Appellate

Procedure 38.6 (d) to extend the time to file a brief.

      5.     Appellants' Opening Brief is due on September 10, 2015.

      6.     Appellants' request seven (7) additional days to file Appellants'

Opening Brief extending the time until September 17, 2015.

      7.     No previous extension has been granted to extend the time to file

Appellants' Opening Brief.

      8.     Appellants need additional time to file Appellants' Opening Brief

because Appellants' counsel, Wm Charles Bundren, Esq., is leaving the United

States of America and traveling to Israel and Jordan beginning on August 29, 2015

and returning on September 12, 2015 for a long planned vacation with his wife and


APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                   PAGE 2
several other close friends on a preplanned and prepaid tour and will not be able to

devote time to completing the Appellants' Opening Brief during the international

travel.

          9. The facts that are included in this Motion are within the personal

knowledge of the attorney signing this Motion and are certified to be true and

accurate.

                                            C.

                                     CONCLUSION

          Due to the timing of the completion of the record on appeal and extensions

that were granted to the reporter to complete the reporter's record, and the timing of

the preplanned and prepaid international tour vacation of Appellants' counsel,

additional time is needed to complete Appellants' Opening Brief. An extension of

seven (7) days to complete Appellants' Opening Brief is reasonable and will not

unreasonably delay the prosecution of this action.

                                            D.

                                        PRAYER

          For these reasons, Appellants asked the court to grant an extension of time to

file Appellants' Opening Brief until September 17, 2015.

                                    Respectfully submitted,

                                    By: /s/ Charles Bundren


APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                       PAGE 3
                                WM. CHARLES BUNDREN & ASSOCIATES
                                LAW GROUP, PLLC

                                Wm. Charles Bundren, Esq.
                                Attorney-in Charge
                                State Bar No. 03343200
                                2591 Dallas Parkway, Suite 300
                                Frisco, Texas 75034
                                (214) 808-3555 Telephone
                                (972) 624-5340 Facsimile
                                e-mail:     charles@bundrenlaw.net
                                ATTORNEY FOR PLAINTIFFS

                         CERTIFICATE OF SERVICE

       The undersigned certifies that on this 29th day of August, 2015, all counsel
of record were served with a copy of this document in accordance with Rule 21a of
the Texas Rules of Civil Procedure by serving the following:

      Susan Burton, Esq.
      State Bar No.      03479350
      GRAVES DOUGHTERY HEARON & MOODY
      P.C.
      401 Congress., Suite 2200
      Austin, Texas 78701
      Telephone: (512) 480-5600
      Telecopier: (512) 480-5862 (facsimile)
      E-mail:            sburton@gdhm.com
      ATTORNEY FOR AMERIPRO:


__X__by the electronic filing manager pursuant to TRAP 6.3, 9.2 (c)(2), 9.5 (a),
9.5 (b) (1), 9.5(c) (4)and 9.5(e),

____ by certified mail return receipt requested deposited with the United States
Postal Service on the date indicated above pursuant to TRAP 6.3, 9.2 (c)(2), 9.5
(a), 9.5 (b) (1), 9.5(c) (4)and 9.5(e),




APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                   PAGE 4
__X__ by email at the email address indicated above pursuant to TRAP 6.3, 9.2
(c)(2), 9.5 (a), 9.5 (b) (1), 9.5(c) (4)and 9.5(e),


____ by commercial delivery service deposited with ___________________ on the
date indicated above pursuant to TRAP 6.3, 9.2 (c)(2), 9.5 (a), 9.5 (b) (1), 9.5(c)
(4)and 9.5(e),

and/or

____ by fax at the fax number indicated above pursuant to.
TRAP 6.3, 9.2 (c)(2), 9.5 (a), 9.5 (b) (1), 9.5(c) (4)and 9.5(e),

                                        /s/ Charles Bundren
                                        Wm. Charles Bundren, Esq.
                                        ATTORNEY FOR:
                                        PLAINTIFFS AND
                                        COUNTER-DEFENDANTS




APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                   PAGE 5